

115 HR 3794 IH: Sewage Free Tijuana River Valley Act of 2017
U.S. House of Representatives
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3794IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2017Mr. Vargas introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of the Army, acting through the Chief of Engineers, to carry out a program
			 to prevent flooding and wastewater, sewage, trash, and sediment spills in
			 the Tijuana River Valley, and for other purposes.
	
 1.Short titleThis Act may be cited as the Sewage Free Tijuana River Valley Act of 2017. 2.Prevention of flooding and wastewater, sewage, trash, and sediment spills in Tijuana River Valley (a)In generalThe Secretary shall carry out a program to enhance the physical infrastructure in both the United States and Mexico to prevent flooding and wastewater, sewage, trash, and sediment spills in the Tijuana River Valley.
 (b)PurposesThe purposes of the program include— (1)coordinating restoration and protection activities among Mexican, Federal, State, local, and regional entities and conservation partners relating to the Tijuana River Valley; and
 (2)carrying out coordinated restoration and protection activities, and providing for technical assistance, relating to the Tijuana River Valley.
 (c)CoordinationIn establishing the program, the Secretary shall consult, as appropriate, with— (1)the heads of Federal agencies, including—
 (A)the Secretary of the Interior; (B)the Secretary of Homeland Security;
 (C)the Administrator of General Services; (D)the Commissioner of U.S. Customs and Border Protection; and
 (E)the Director of the United States Fish and Wildlife Service; (2)the United States Commissioner, International Boundary and Water Commission, United States and Mexico;
 (3)the Border Environment Cooperation Commission; (4)the North American Development Bank;
 (5)the Governor of California; (6)the California Environmental Protection Agency;
 (7)the city of Imperial Beach; (8)the city of San Diego;
 (9)the county of San Diego; (10)the San Diego Regional Water Quality Control Board;
 (11)the Tijuana River National Estuarine Research Reserve; (12)Mexican governments; and
 (13)other public agencies and organizations with authority for the planning and implementation of conservation strategies relating to the Tijuana River Valley in both the United States and Mexico.
 (d)Non-Federal shareThe non-Federal share of the cost of any project carried out with grant assistance made available under the program shall be 50 percent.
 (e)DefinitionsIn this section, the following definitions apply: (1)Mexican governmentsThe term Mexican governments means the Federal, State, and local governments of the United Mexican States.
 (2)Restoration and protectionThe term restoration and protection means the conservation, stewardship, and enhancement of the physical infrastructure in both the United States and Mexico to prevent flooding and wastewater, sewage, trash, and sediment spills in the Tijuana River Valley.
 (3)SecretaryThe term Secretary means the Secretary of the Army, acting through the Chief of Engineers. (4)Tijuana River ValleyThe term Tijuana River Valley means the planning area in San Diego County bounded by the city of Imperial Beach and the Otay Mesa-Nestor community to the north, the San Ysidro community to the east, Mexico to the south, and Border Field State Park and Imperial Beach to the west.
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2018 through 2022.
			